Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated August 4, 2021.  Claims 1-15 and 21-25 are pending.

Specification
The disclosure is objected to because of the following informalities:
At [0030], the “breaking percentage” appears to be “braking percentage”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “breaking” in claim 25 is used by the claim to mean “braking”.  “breaking percentage” and “braking percentage” are not defined in the claims or the Specification.  The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 9, 11-14, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peake et al., U.S. Patent Application Publication 2020/0074266 A1.
As to claim 1, Peake et al. discloses a method of autonomous vehicle operation, comprising: 
storing sensor data from one or more real-world sensors located on the autonomous vehicle into a storage medium, wherein the autonomous vehicle was operating in the real-world (Figure 4A, 0007, 0077, 0173, 0039, 0049, 0106); 
performing, based on at least some of the sensor data, a simulated execution of one or more programs associated with the operations of the autonomous vehicle (0095, 0108); 
generating, based on the simulated execution of the one or more programs and as part of a simulation, one or more control signal values that control a simulated driving behavior of the autonomous vehicle (0007, 0009, 0012, 0014); and 
providing a visual feedback of the simulated driving behavior of the autonomous vehicle on a simulated road (Figure 2A, Figure 4A, 0054, 0077, 0137).
As to claim 2, Peake et al. discloses the method of claim 1, and further discloses further comprising: determining, based on the one or more control signal values, location and speed of the autonomous vehicle (0155), 
wherein the visual feedback of the simulated driving behavior of the autonomous vehicle is based on the determined location and speed of the autonomous vehicle, and wherein the visual feedback is provided through a graphical user interface (GUI) (Figure 4A, 0077, 0155).
As to claim 3, Peake et al. discloses the method of claim 1, and further discloses further comprising: receiving a user-configurable time period information that controls an amount of the sensor data used for the performing of the simulated execution (0042, 77), 
wherein the sensor data used for the performing of the simulated execution includes time stamp that falls within the user-configurable time period information (0042, 0077).
As to claim 4, Peake et al. discloses the method of claim 1, and further discloses wherein the providing the visual feedback of the simulated driving behavior of the autonomous vehicle includes displaying the one or more control signal values (0054, 0077, 0137, Figure 2A, Figure 4A).
As to claim 6, Peake et al. discloses the method of claim 4, and further discloses wherein the one or more control signal values includes at least one of a steering angle value that steers the autonomous vehicle, a throttle value that adjusts a speed of the autonomous vehicle, and a braking value that adjusts an amount of brakes engaged by the autonomous vehicle (0121). 
As to claim 9, Peake et al. discloses the method of claim 1, and further discloses wherein the one or more real-world sensors includes a camera, a radar, or a LiDAR (0039, 0100).
As to claim 11, Peake et al. discloses a computer readable program stored on a non-transitory computer readable media, the computer readable program including code that when executed by a processor, causes the processor to: 
store sensor data from one or more real-world sensors located on the autonomous vehicle into a storage medium, wherein the autonomous vehicle was operating in a real-world (Figure 4A, 0007, 0077, 0173, 0039, 0049, 0106); 
perform, based on at least some of the sensor data, a simulated execution of one or more programs associated with the operations of the autonomous vehicle, wherein the autonomous vehicle was operating in a real-world (0095, 0108); 
generate, based on the simulated execution of the one or more programs and as part of a simulation, one or more control signal values that control a simulated driving behavior of the autonomous vehicle (0007, 0009, 0012, 0014); and 
provide a visual feedback of the simulated driving behavior of the autonomous vehicle on a simulated road (Figure 2A, Figure 4A, 0054, 0077, 0137).
As to claim 12, Peake et al. discloses the computer readable program of claim 11, and further discloses wherein the processor is further configured to: 
determine, in one or more images in a generated graphical user interface (GUI), location and speed of the autonomous vehicle (0155), 
wherein the visual feedback of the simulated driving behavior of the autonomous vehicle is based on the determined location and speed of the autonomous vehicle (0155).
As to claim 13, Peake et al. discloses the computer readable program of claim 11, and further discloses wherein the processor is further configured to: 
Receive, through a graphical user interface (GUI), a user-configurable time period information that controls an amount of the sensor data to be used for the performed simulated execution, wherein the sensor data used for the performed simulated execution includes time stamp that falls within the user-configurable time period information 0042, 0077).
As to claim 14, Peake et al. discloses the computer readable program of claim 11, wherein the processor configured to provide the visual feedback of the simulated driving behavior of the autonomous vehicle includes the processor configured to display the one or more control signal values, indicating an unsafe driving condition (0054, 0077, 0137, Figure 2A, Figure 4A).
As to claim 21, Peake et al. discloses a system comprising: 
a processor (0047-0049); and 
a vehicle simulation module, executable by the processor, the vehicle simulation module being configured to: 
store sensor data from one or more real-world sensors located on an autonomous vehicle into a storage medium, wherein the autonomous vehicle was operating in a real-world (Figure 4A, 0007, 0077, 0173, 0039, 0049, 0106); 
perform, based on at least some of the sensor data, a simulated execution of one or more programs associated with the operations of the autonomous vehicle (0095, 0108); 
generate, based on the simulated execution of the one or more programs and as part of a simulation, one or more control signal values that control a simulated driving behavior of the autonomous vehicle (0007, 0009, 0012, 0014); and 
provide a visual feedback of the simulated driving behavior of the autonomous vehicle on a simulated road (Figure 2A, Figure 4A, 0054, 0077, 0137).
As to claim 22, Peake et al. discloses the system of claim 21, and further discloses wherein the vehicle simulation module is further configured to: 
determine, based on a comparison of one or more control signal values, to a pre- determined threshold value, that the simulated driving behavior of the autonomous vehicle is unsafe (0043); and 
generate and sending to a human machine interface (HMI) an instruction to indicate a safety control signal that can be displayed on the HMI to indicate unsafe driving condition (0165).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Peake et al., U.S. Patent Application Publication 2020/0074266 A1 in view of Ho et al., U.S. Patent 10,139,828 B2 (2018).
As to claim 7, Peake et al. discloses the method of claim 1.  Peake et al. does not disclose a movable slider, as claimed.
Ho et al. discloses wherein the visual feedback includes a movable slider that when moved enables the visual feedback to show the simulated driving behavior of the autonomous vehicle that correspond to a time value associated with the moveable slider, wherein the simulated driving behavior of the autonomous vehicle is dynamically changed by changing a position of the movable slider (Column 33, Line 48 – Column 34, Line 11).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Peake et al., with the use of a selection slider, as claimed, as disclosed by Ho et al., to utilize a common interface allowing the user to scroll through the data on the display and operate according to the driving control input. 

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Peake et al., U.S. Patent Application Publication 2020/0074266 A1 in view of Konrardy et al., U.S. Patent 10,599,155 B1 (2020).
As to claim 8, Peake et al. discloses the method of claim 1.  Peake et al. does not disclose excluding sensor data, as claimed.  Konrardy et al. discloses wherein the at least some of the sensor data used for the simulated execution of the one or more programs excludes sensor data from a disabled sensor, wherein the disabled sensor breaks or malfunctions (Column 56, Lines 3-22).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Peake et al., with the excluding disabled sensors, as claimed, as disclosed by Konrardy et al., to not base process data from a disabled sensor, which may provide faulty or unintended data, causing differing results and possible unwanted reactions. 

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Peake et al., U.S. Patent Application Publication 2020/0074266 A1 in view of Konrardy et al., U.S. Patent 10,599,155 B1 (2020).
As to claim 10, Peake et al. discloses the method of claim 1.  Peake et al. does not disclose a version identifier, as claimed.  Konrardy et al. discloses wherein the one or more programs includes a revised program that fixed a software issue with a previous program, wherein the revised program replaced the previous program, and wherein the revised program and previous program have different version identifiers (Column 5, Lines 12-38, Column 40, Lines 8-36, Column 51, Lines 15-35).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Peake et al., with the updated version identifier, as claimed, as disclosed by Konrardy et al., to update the program to the current version and utilize the best system available to increase safety of the vehicle. 

Claims 23 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peake et al., U.S. Patent Application Publication 2020/0074266 A1 in view of Kurata et al., U.S. Patent 10,466,709 B2 (2019).
As to claim 23, Peake et al. discloses the system of claim 21.  Peake et al. does not disclose a steering angle and speed combination, as claimed.  
Kurata et al. discloses wherein the vehicle simulation module is further configured to: 
determine, if a steering angle of the simulated driving behavior exceeds a first pre-determined value and that a speed is greater than a second pre-determined value, that the simulated driving behavior of the autonomous vehicle is unsafe (Column 8, Lines 41-59, Column 16, Lines 9-23, Figure 1).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 21, as disclosed by Peake et al., with the steering angle and speed limit, as claimed, as disclosed by Kurata et al., to determine unsafe behavior based on the vehicle operation, measured using the basic components of moving for the vehicle, the angle of the wheel, and the speed of the vehicle. 
As to claim 24, Peake et al., as modified by Kurata et al. discloses the system of claim 23, and further discloses wherein the first pre-determined value is 90 degrees, and wherein the second pre-determined value is 25 miles per hour (mph) (Column 16, Lines 9-23, a steering angle of 90 degrees is nearly impossible as the vehicle).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 23, as disclosed by Peake et al., with the steering angle and speed limit, as claimed, as disclosed by Kurata et al., to determine unsafe behavior based on the vehicle operation, measured using the basic components of moving for the vehicle, the angle of the wheel, and the speed of the vehicle, when the steering angle is above 20 degrees, as in the reference, and reaches 90 degrees, which is impossible for most vehicles, indicating an unsafe operation. 

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 4, 2021 have been fully considered but they are not persuasive.
Applicant argued Peake et al. teaches away from collecting real-world training databases for real-world driving.  Applicant cited the Background section [0004] describing how it could be costly to use real-world driving, but ignores the Detailed Description of Peake et al. describing using real-world data, combining real-world data and simulated data, and applying the real-world data to real-world driving.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/           Primary Examiner, Art Unit 3663